Citation Nr: 1105244	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 
1969 and from January 1976 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In a July 2010 decision, the Board determined that new and 
material evidence had been submitted to reopen the Veteran's 
claim of service connection for a right foot disability, reopened 
and remanded the claim for further development and 
readjudication.  Initially, the Veteran's appeal also included 
the issue of entitlement to service connection for a left foot 
disability.  That claim, however, was denied by the Board, in the 
July 2010 decision, and therefore it is no longer in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

Having reopened the claim for service connection for a right foot 
disability, the Board determined that a remand was necessary for 
further development, which was to include: contacting the Veteran 
to ascertain the names and addresses of VA or private treatment 
providers who rendered treatment for his claimed right foot 
disability since 2006; providing the Veteran with a new VA 
examination to determine the nature, onset, and etiology of any 
right foot disorder(s) found; and readjudicating the claim.  
Although some efforts to comply with the Board's remand action 
were undertaken, not all of development was done.

The United States Court of Appeals for Veterans Claims (Court) 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

As discussed above, the Board's July 2010 remand directed that 
the Veteran be scheduled for a VA examination to determine the 
nature, onset, and etiology of his claimed right foot disability.  
Nonetheless, documentation in the claims folder does not show any 
efforts to schedule the Veteran for such an examination.  Under 
Stegall, efforts in that regard should be made, in a manner 
consistent with the action described below.

Finally, the Board notes that the Veteran's address on file 
appears to be incorrect.  Since he is treated at the Providence 
VA Medical Center, on remand, VA should contact the VAMC to 
ascertain his current address and phone number.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Providence VAMC and request 
updated information for the Veteran, in 
particular, his current phone number and 
address.

2.  After completion of 1 above, send a 
letter to the Veteran and his representative 
and request that he identify the names, 
addresses, and dates of treatment for all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to diagnosis and 
treatment for his claimed right foot 
disability since 2006.  In providing this 
letter, the RO will take note of the 
Veteran's new and current address, as 
reflected on the September 2010 letter from 
VA, which is incorporated in the claims file.

The Veteran should provide all necessary 
written releases for these records.  All 
responses and/or records should be associated 
with the claims folder.  If any of the 
identified records cannot be obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  Thereafter, afford the Veteran a VA 
orthopedic examination, in order to determine 
the nature, onset and etiology of any right 
foot disorder(s) found.  The claims folder 
and a copy of this remand should be made 
available to, and reviewed by, the examiner.  
All tests and studies deemed necessary should 
be performed and the examiner should obtain a 
relevant history from the Veteran.  The 
examiner should report the pertinent medical 
complaints, symptoms and clinical findings in 
detail, and in addressing the history of his 
claimed right foot disorder, should also 
review the service treatment records 
addressing right foot complaints following 
the contusion injury in 1984.  The examiner 
should also address the findings from the 
July 1993 VA examination of the right foot 
done approximately within two months of the 
Veteran's discharge from active service.  
Following the examination, the examiner 
should express opinions on the following 
questions: (a) Does the Veteran have a 
current disability of the right foot and, if 
so, what is the diagnosis of this 
disorder(s)?; (b) Is it at least as likely as 
not (50 percent or greater probability) that 
any current right foot disorder had its onset 
in service, or if preexisting, was aggravated 
by service beyond the natural progression, or 
is related to any event or episode of 
service?; (c) Does the evidence reflect that 
it is at least as likely as not (50 percent 
or greater probability) that arthritis of the 
right foot was manifested within one year of 
his discharge from active service in May 
1993?  The examiner must provide a complete 
rationale for any opinion reached, expressed 
in a typewritten report.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim remaining on appeal in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
with a supplemental statement of the case, 
and afford them an opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


